| Natice — Pease file-
“4 ( leek : To: Us, Magistrate et

di Case file the dtlarked A hata OcHY ax lefer Be
hand Prakash Aumaswamy died TE ebruary LO17
on Docket no. 1:7 308455 as prod at 2752
negacialons, Tal (ettoner Brian David Hill is The

asad garly and only wails te prove enaigh
at Achhal “Lnnocence fe he acyl ed ot the”
wrondtul convickon. Hill is willing e_waive_his_ right

1 th. the [nied SIs Tor mall licious pe psecilin

it they agree To acquit Hill Or Ac eft Hil! S Clearly

establ (bhed lack ot Achal iylee USF, 1) Tasar/

\cMurray be eves in tl lk = (NNLCENCE, and Hl will pr pve
ks f rolution cer ti iT, Hill | (3 invocert and never

ld hove ever. been teed ile Falsely pleadiag
guilty, Hil and the US. Allarney_were viclis at a
peal upan the Court The esses Susan, Fast,
Kenneth.  Favinash, Hella Fav nash, Roberta ll Hil ad |
— Pian Hill under ath clerly. ecablish Fick of Mls

 

 

 

 

 

 

 

 

 

 

_invec Cnice,
Bein David Hill
o— enclosed - Feb. £6, NL?
Coton D Hel
FCT + Kamer

 

 

PO box 11D
bier, NC_27509

 

 

 

Case 1:13-cr-00435-TDS Document 170 Filed 03/01/19 Pane 1 of 2
Ts. Magistvale Judgg Jae Webibr y 5

——Pear rand ft raltash Famaswamy idole Bet os Carol

Cases ‘Lil WT ser- 4B 1h cv-1 05
7 5. Dittct Foot

 

 

 

 

 
   

 

 

 

 

rs sal Ww : r_Tgult that
2! Ue Nal. aap ere QIVEN Lad « videnc 2 TKAWw pen. Ie

Cou fa Lf NO Caan ANd. Ne. Ale B Cad Ol
: fo Th, Ane Mh, WAS. lead. ANG VO We ve ‘tithad,

ih a LL. wan) To.go_gn.cruise: ships with ty

 

a \ Hie are “Al al : ol thon’ VAN bad 4

iat th my "tat. AL love. my ieee te he) v Pir;
ii : spy rl Yerld Oree
(NWO D Lebp AIC: Draining. <The Dwar -as Diy 9

Wille id tilled about i Bi and RS Ld T debeal
Ma & Q~ Act US WEL. A ermal
News. bu. Haow hat ha raughl. ID. 9000 oC. LAW, a

Lh ar
____ eVider -e ANd AtQumenls Nr Me tf -Tlance OU LAZVEV” 1m@ep

AaKry. ae Jesing WF "Co Then: JOU never “had A CH
= be , lease lel ee are_nil se ai ont

soap pe 2, 2TNE E | in
x ft “connitted I

_ th np het EBL cas yc e
___ possible _ wi eing
f if sith death = 0 Staite Bar Bule 2 ee ae
lig -_ An aly. and ne_be. a Tag esisIn

Case 1:13-cr-00435-TDS Document 170 Filed 03/01/19 Pane ? of 2

 

    

 
   

   

 

 

 
 

 

 

rm robation: hee MaMa is nel pig for rewealian,

 

 

be 2 WAS I? dddd - Basen OV Ad al S Moen

Vie AND. molher's_ ca Yinge. Hi Wa bruilall ly billed | Ull/_O

A —- J18, arainnd thal period my malher received a redéning
Wee ard will olin ade we pmebody labsely called Ihe
fal + cameo te 31D Forest Sh, ile’ VA_ addre

lice uae ony Idl_ me and mi g ‘iy ore Deing: |
rin nal argeled and harrassed and thredlened velve

area Seflenber 21, U8. I an tice a being brpeled.

here. I shoul} NC. release? AAs s00r) AS possible M 0} VA Cal.

 

 

 

 

Deu A brula fled Ne tf 2f eHing greelg Card ang _ the glhe

Anymous narras ng_qreeling CAVES — 2~chorlly atler 1 had *

my 2055, Maton and it Marke: =o My fa mailed
Yitermélion To the FEB] 2dICU IOUS, an

tied i being Targeled tr tying 0 P¥OVE _ipnocence, Lt
tovoive. Miatédin and the S61. Dy thelr Foal ypon the Court:

 

Fixe. dap i aélitamen °7} Me Bd. ine We re 2D ASL eugpe
my. pohienl” enindes, Dertt tx er darn supact You head‘

pawe TO acquit ite, Agree that

  
 

 

 

Fine There’ til i Time ae ne ‘a
2. DL) in David Hill.

ed H2IVFW7
Federal A LG QYVCL. ctional [nshitatin?

Ol NC. Huy T5/ £0. Pox 100

 

 

 

 

US COM ’ Rilier NC 2207
Certified Mail Waclting: 18-11 30-W0WBB6-
- S 6566

 

Case 1:13-cr-00435-TDS Document 170 Filed 03/01/19 Pane 3 of 2
